Citation Nr: 9928610	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to July 12, 1995, for 
a service-connected right knee disability, post-operative 
reconstruction of the anterior cruciate ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1989 to April 1990 and 
from January to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The Board notes that the veteran 
perfected an appeal with respect to both the effective date 
and the percentage evaluation assigned to his right knee 
disability in the April 1996 decision.  However, in a 
decision dated in December 1997, the Board denied entitlement 
to an evaluation in excess of 10 percent for his right knee 
disability.  That decision terminated the veteran's appeal 
before the Board and became final absent the veteran's appeal 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1998).  Accordingly, the sole issue now before the Board is 
that of entitlement to an earlier effective date for the 
grant of service connection for right knee disability.


FINDINGS OF FACT

1.  The veteran was discharged from his final period of 
service in July 1991.

2.  On July 12, 1995, the RO received VA Form 21-526, in 
which the veteran requested VA compensation benefits based on 
right knee disability.

3.  There is no document received from the veteran prior to 
that date evidencing his desire to pursue VA compensation 
benefits based on a right knee disability.

4.  In a rating decision dated in April 1996, the RO granted 
service connection for a right knee disability, effective 
July 12, 1995.

CONCLUSION OF LAW

The criteria for an effective date prior to July 12, 1995, 
for the grant of service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Of record is a VA Form 28-1900, the veteran's application for 
vocational rehabilitation, received by the RO in July 1992.  
A memorandum rating decision "FOR VOCATIONAL REHABILITATION 
PURPOSES," dated in August 1992, shows a 20 percent 
evaluation for a right knee disability.  In a form completed 
in connection with receipt of vocational counseling, dated in 
November 1992, the veteran indicated that he had questions or 
concerns relevant to education and medical benefits, child 
care and housing, which he would like to discuss with his 
counselor.  In a VA Form 28-8861, dated in February 1993, the 
veteran requested medical services under Chapter 31, related 
to diabetes.  He included notation of his right knee 
disability.  Other correspondence and documentation in the 
claims file from 1992 to prior to July 1995 reflect 
vocational evaluation, and correspondence pertinent to 
clarification and notice as to vocational rehabilitation 
benefits.

On July 12, 1995, the RO received VA Form 21-526, in which 
the veteran specified his intent to apply for VA compensation 
benefits based on a right knee disability.  In a statement 
received in September 1995, the veteran stated that upon 
signing his Medical Evaluation Board agreement in service he 
understood that he would received Chapter 31 vocational 
rehabilitation and that he would received a permanent rating 
and a monthly sum from VA.  The veteran indicated that a VA 
representative advised him that it would take some time to 
get the permanent rating, and that when he inquired after a 
full year, the VA representative indicated that everything 
was okay and that the veteran would be paid retroactively.  
The veteran stated that he made claims for both vocational 
rehabilitation and a permanent rating.

In a rating decision dated in April 1996, the RO established 
service connection for a right knee disability, effective 
July 12, 1995.

Effective Date Criteria

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

38 C.F.R. § 3.400(b)(2)(i) provides that direct service 
connection may be granted effective the day following 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim or the date entitlement arose, whichever is later.  
Separation from service means separation  under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1998).  In Fleshman v. Brown, 10 Vet. App. 50 
(1996), the Court held that the requirement for execution of 
a formal application is significant and that benefits can be 
paid only if the veteran files the form specified by the 
Secretary.  

In this case, a review of the entire claims file and his 
vocational rehabilitation folder does not reveal that a 
formal application for VA compensation benefits based on a 
right knee disability, on the form prescribed by the 
Secretary, was received prior to July 12, 1995.  With respect 
to the documentation and correspondence that is shown in the 
claims file prior to July 12, 1995, the Court, in Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993), held that in order to 
constitute an informal claim under 38 C.F.R. § 3.155(a), the 
document must identify the benefit being sought.  The Board 
has carefully considered the veteran's statements and other 
evidence of record prior to July 12, 1995, including that 
connected with vocational rehabilitation.  However, it is not 
shown that the veteran indicated, even informally, that he 
desired VA compensation benefits or service connection for 
his right knee disability.  Rather, the correspondence of 
record indicates his ongoing rehabilitation and requests for 
clarification as to vocational rehabilitation benefits.  The 
Board recognizes that in one form, dated in November 1992, 
the veteran indicated he had questions with respect to other 
benefits, to include medical; however, in that form he did 
not specify the questions he had or indicate that he desired 
compensation benefits based on his right knee disability.  
Thus, correspondence of record prior to July 12, 1995, does 
not amount to a "claim" for VA compensation benefits.  See 
38 C.F.R. § 3.155.  Nor, despite the formality of the 
application for vocational rehabilitation benefits, can such 
stand in lieu of a formal or informal claim for compensation 
benefits for the reason that the veteran did not specify in 
his vocational rehabilitation application his desire for 
compensation benefits.  See e.g., Shields v. Brown, 8 Vet. 
App. 346 (1995); see also Stewart v. Brown, 10 Vet. App. 15 
(1997).

The Board notes the veteran's argument to the effect that a 
representative of VA advised him not to worry about his 
"permanent rating" and that it was being taken care of.  
The Court, in McTighe v. Brown, 7 Vet.App. 29, 30 (1994), 
emphasized that an application in the form prescribed by the 
Secretary must be filed in order to protect an effective 
date, and held that erroneous information by a VA employee 
cannot be a basis for granting an earlier effective date.  
Thus, although it is regrettable that the veteran may have 
relied on incorrrect information, that argument provides no 
basis for the Board to assign an earlier effective date.

VA regulations clearly provide that the effective date of an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In this case the veteran's service-
connection is effective from the date of his initial claim 
for compensation benefits.  As discussed above, absent 
evidence of a prior formal or informal claim for that 
specific benefit, there is no legal basis upon which the 
Board may establish an effective date for service connection 
for a right knee disability prior to July 12, 1995.  
38 C.F.R. § 3.400.  As such, the veteran's claim is denied.


ORDER

An effective date prior to July 12, 1995, for a service-
connected right knee disability, post-operative 
reconstruction of the anterior cruciate ligament, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

